This case comes into this court on error from the court of common pleas, wherein judgment was rendered for the plaintiff in that court, Henry Johnston Stevens, who recovered a judgment against Francis Ryan, predicated upon damages for personal injuries received by Stevens when an automobile in which he was a passenger was struck by an automobile driven by Ryan, which Ryan had rented from the Kissel Skiles Company. The Kissel Skiles Company had entered into a contract of insurance with the General Casualty  Surety Company, which contract was extended to cover the contractual patrons of the Kissel Skiles Company when operating the rented cars of the company. The *Page 582 
policy contained certain restrictions and conditions, which will be referred to later.
Stevens brought suit against Ryan and the insurance company.
The case was tried to the court, a jury being waived, and resulted in a judgment in favor of Stevens.
It is contended that the judgment is erroneous, for the reason that Ryan was not insured, and that Stevens can have no greater rights than Ryan had against the insurance company. As to the latter proposition, there can be no doubt.
The question then is: Was Ryan insured?
The policy of insurance contained the following clause by way of indorsement: "In consideration of the rates at which this policy is written, it is hereby understood and agreed that this policy is extended to indemnify the operator of any car insured under the within policy, against loss on account of the liability imposed by law for injuries to persons, except employees of the operator, guests, or occupants of the said automobiles; and/or for damage to property except such property as is excluded in policy contract, resulting from the use of said automobiles while the same are being used in accordance with the provisions of the policy insuring agreements, provisions, and declarations. Any operator to whom this coverage may be extended is bound by all the conditions of the policy and such extension of coverage is granted only to the persons signing contract with the named assured as provided in Condition B of the policy."
Condition B of the policy is as follows: "B: In consideration of the issuance of this Policy, the *Page 583 
named Assured hereby agrees to secure the name, address, age, and the signature of every person hiring each or any automobile insured hereunder; the date when the automobile was hired, the kind of automobile rented, the model, year and motor number of such automobile; the date when the automobile was returned and the amount charged for rental. The Assured shall maintain these records and same shall be open to inspection to any authorized representative of the Company at any time."
The insurance company introduced evidence proving that Ryan misrepresented his age to be over seventeen in his application to the Kissel Skiles Company for a car, and sought to introduce evidence that Ryan knew the rules of the Kissel Skiles Company forbidding the renting of cars to minors, and that Ryan misrepresented his age in order to mislead the Kissel Skiles Company and cause it to rent him a car. The court excluded the evidence tending to show Ryan's knowledge of the rules of the Kissel Skiles Company and his purpose in making the representations.
The record clearly shows that Ryan had signed a contract with the Kissel Skiles Company, and that all the requirements of condition B had been met. Ryan was therefore insured, and Stevens, under the provisions of Section 9510-4, General Code, which we consider ample to cover the instant circumstances, was entitled to judgment against the insurance company.
The evidence as to Ryan's purpose in misrepresenting his age and his knowledge of the rules of the Kissel Skiles Company was properly excluded as immaterial. *Page 584 
An examination of the policy and indorsements discloses that it was not the Kissel Skiles Company which extended the insurance to Ryan, but the insurance company specifically provided for his insurance upon signing the contract with the Kissel Skiles Company.
The provisions of Section 9391, General Code, are inapplicable, as Ryan was not required to make and did make no representations to the insurance company.
The fact that the Kissel Skiles Company would not have permitted Ryan to sign the contract had it known his real age is in no way controlling, in view of the admitted fact that he had signed such contract, and therefore brought himself within the terms of the insurance extended to him.
The policy must be construed in the light of the words used therein, which are to be given their reasonable meaning. Such words are neither to be strained to produce liability, when none is assumed, nor ignored when insurance is plainly extended.
We find no error in the record, prejudicial to the plaintiff in error, and the judgment of the court of common pleas of Hamilton county is affirmed.
Judgment affirmed.
HAMILTON and CUSHING, JJ., concur.
 *Page 1